PER CURIAM.
Appellant, Anna Leftwich, has moved for an appeal from a judgment of the Wood-ford Circuit Court by which appellee, John B. Wilson’s administratrix, was awarded the sum of $1,770 as damages for breach of contract.
We are of opinion that the facts in this case present a landlord-tenant share cropping case, and may not be properly classified as a real estate lease for a period of one year. The entire contract was capable of being performed within a year from the day upon which it was undertaken, because the agreement was simply to raise crops during the growing season. The statute of frauds,, therefore, has no application. Sutton v. Staton, 275 Ky. 658, 122 S.W.2d 509; Burden v. Lucas, 44 S.W. 86, 19 Ky.Law Rep. 1581; Ford Lumber & Mfg. Co. v. Cobb, 138 Ky. 174, 127 S.W. 763; and East Tennessee Telephone Co. v. Paris Electric Co., 156 Ky. 762, 162 S.W. 530.
The motion for an appeal is overruled and the judgment is affirmed.